Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
PART I		THE EXAMINER’S EVALUATION OF THE APPLICATION
SECTION A		RELEVANT ART CITED BY THE EXAMINER
1.    Greiner et al. (US 20130339642 A1).
2.    Mayer (US 20050120242 Al).
3.    Parks (US 9330011 B2).

SECTION B		DISTINGUISHING FEATURES RECITED IN THE CLAIMS
	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
4.	The primary reasons for allowance of claims 1-20 in the instant application is the combination with the inclusion of the following limitations: “in response to detecting the read request to the restricted region of memory, providing, as data read by the read request in lieu of reading data in the restricted region of memory, a data value; receiving an instruction to execute the data value; and via the first processor, executing the data value responsive to the instruction to execute the data value, the execution of the data value causing an exception.”
The prior art of record including the disclosures Greiner et al. (US 20130339642 A1), Mayer (US 20050120242 Al), and Parks (US 9330011 B2) neither anticipates nor renders obvious the above-recited combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

PART II		THE ATTENTION OF FUTURE CORRESPONDENT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
February 19, 2021